ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA AND SUBSIDIARIES Supplementary Insurance Information As of and for the years ended December31, 2012, 2011, and 2010 (In thousands) December 31 Deferred acquisition costs Deferred sales inducements Account balances and future policy benefit reserves Unearned premiums Policy and contract claims 2012: Annuities $ $ — Life Questar — Legacy — $ 2011: Annuities $ $ Life Questar — Legacy — $ 2010: Annuities $ $ Life 208,049 (1,936) Questar — Legacy 86,038 (3,009) $ 1,161,568 Year ended December 31 Net premium and policy fees Interest and similar income, net Net benefits Net change in deferred sales inducements* Net change in policy acquisition costs** Other operating expenses 2012: Annuities $ Life Questar — Legacy — $ 2011: Annuities $ Life Questar — Legacy — $ 2010: Annuities $ Life Questar — Legacy — $ *See note 10 for aggregate gross amortization of deferred sales inducements. ** See note 9 for aggregate gross amortization of deferred acquisition costs. See accompanying report of independent registered public accounting firm.
